Per Curiam,
In this action against the defendant, a common carrier, for alleged failure to deliver goods to a consignee, the plaintiffs failed to sustain their averment of misdeliveries, while, on the other hand, the defendant showed that proper deliveries had been made. In his charge to the jury, directing them to find for the defendant, the learned trial judge concisely, clearly and correctly presented the situation, and, as we have discovered no error in any of the assignments, the judgment is affirmed.